DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Saverino (FR 2,997,068) in view of Zafiroglu (U.S. 4,923,725).  
Regarding claim 1, Saverino teaches a device 100 for disposing of grease, an oil and/or a fat, the device comprising a vessel comprising a base portion (shown at reference number 106 in figure 1), a top portion (rim at outer perimeter as shown in figure 1) and a curved sidewall (shown at lead line 102 in figure 1; curved at corners) extending between the base portion and the top portion (figure 1), the vessel 100 consisting of a plant-based absorbent substrate (102, 104 made of fibers from plant; page 2 lines 17-18), wherein the base portion and the sidewall together surround and define an interior region (cavity defined by base and walls; figure 1), wherein the vessel is configured to receive and retain a hydrocarbon fluid of at least 250 degrees Fahrenheit for at least 7 days without substantial deformation of the vessel or leaching of the hydrocarbon fluid (capable of receiving and retaining hydrocarbon fluid), and wherein the hydrocarbon fluid is at least one of grease, an oil, and/or a fat, and wherein the sidewall is configured to absorb to at least a portion of the hydrocarbon fluid (layers 102, 104, 106 are absorbent).
See translation of page 2 of Saverino, provided below (pages 10-11) 
Saverino discloses the claimed invention except for the substrate being sawdust.  Saverino does teach that layers 102 and 104 are made from plant based fibers, such as sugar cane bagasse. Zafiroglu teaches that it is known to provide a grease absorbing container with a substrate that is sawdust (see col. 5 lines 37-49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Saverino with the substrate being sawdust, as taught by Zafiroglu, in order to use a well known and readily available material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 3, Saverino discloses the claimed invention except for a volume of voids of the underlying substrate is equal to or greater than a volume of the interior region of the vessel.  Saverino does teach that layers 102, 104 and 106 that are absorbent and have voids. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Saverino with a volume of voids of the underlying substrate is equal to or greater than a volume of the interior region of the vessel, in order to provide sufficient capacity in the voids to absorb the liquid from the contents and since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 4, at least 90% of the substrate can be converted into carbon dioxide, water, and minerals by biological processes within a period of 6 months (container is biodegradable).

Regarding claim 5, the vessel has a tapered profile in which a bottom portion of the vessel has a smaller diameter than a top portion of the vessel, as shown in figure 1.

Regarding claim 23,  Saverino teaches a device 100 for containing and absorbing fat, oil, and/or grease, the device comprising a container 100 (figure 1) comprising a sidewall (walls of container 100) including a base portion (at reference number 106 in figure 1), a top portion (upper rim perimeter of 100) spaced apart from the base portion by a length of the container, and a side portion (at lead line 102 in figure 1) extending between the base portion and the top portion (figure 1), the sidewall including an interior surface (upper surface) and an exterior surface (lower surface) spaced apart from the interior surface by a thickness of the sidewall (figure 2), wherein the interior surface of the sidewall defines a cavity in the container (figure 1), wherein the cavity of the container is configured to receive the fat, oil, and/or grease when the fat, oil, and/or grease is at least 250 degrees Fahrenheit (capable of receiving the oil draining from contents), and wherein the sidewall consists of a plant based absorbent material (page 2 lines 17-18) and is configured to retain the fat, oil, or grease for at least 2 days without substantial deformation of the container or leaching of the fat, oil, or grease, and wherein, when the fat, oil, and/or grease is delivered to the cavity, the fat, oil, and/or grease is in direct contact with the absorbent layers (layers 102, 106).
Saverino discloses the claimed invention except for the substrate being sawdust.  Saverino does teach that layers 102 and 104 are made from plant based fibers, such as sugar cane bagasse. Zafiroglu teaches that it is known to provide a grease absorbing container with a substrate that is sawdust (see col. 5 lines 37-49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Saverino with the substrate being sawdust, as taught by Zafiroglu, in order to use a well known and readily available material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 24, the device is in the shape of a bowl (“cuvette”; page 1 line 5).

Regarding claim 25, at least 90% of the sidewall can be converted into carbon dioxide, water, and minerals by biological processes within a period of 6 months (biodegradable container is disclosed in Saverino).

Regarding claim 26, the container 100 has a tapered profile in which a bottom portion of the container has a smaller diameter than a top portion of the container (figure 1).

Regarding claim 27,  the sidewall is substantially impermeable to the fat, oil or grease because of layer 108).

Regarding claim 29, the limitation that the sidewall is formed by applying heat to the sawdust is a process limitation within a product claim.  It has been held that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736                                                                                                                                                                                                        














TRANSLATION OF PAGE 2 OF SAVERINO (FR 2,997,068)

Figure 1 shows, partial cross-sectional, a tray according to the invention, and figure 2 is a section of a tray according to a first embodiment of the invention.

Figure 1 shows a tray 100 is provided for carrying food products.

The tray 100 has an upper portion 102, a lower portion 104, an absorbent layer 106 of the blotting and a plastic film 108.

The upper portion 102 and the lower portion 104 form cups overlap, the upper portion 102 is received and to be bonded into the lower portion 104 and being designed to receive the food product.

The upper part 102 has through holes 110 to allow exudates to the food product to drain in the upper portion 102.

The upper portion 102 and the lower portion 104 are made from fibers plant, and more particularly from sugarcane bagasse.

The plastic film 108 seals and it is a biodegradable, it is e.g. in polyethylene oxo-biodegradable.

Between the upper part 102 and the lower portion 104 is disposed the absorbent layer 106 which is provided to absorb exudates.

The absorbent layer 106 is also biodegradable and preferably made of cellulose.

Figure 2 is a section of the tray 100.

The biodegradable plastic film 108 is laminated and adhered to the lower portion 104. The absorbent layer 106 is then between the biodegradable plastic film 108 and the upper portion 102.